Citation Nr: 1614851	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for migraines, to include as due to traumatic brain injury (TBI).

5.  Entitlement to service connection for bilateral foot disability, to include fallen arches.

6.  Entitlement to service connection for a left knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in November 2015 when they were remanded for the Veteran to be scheduled for a Board hearing further development.  They have now returned to the Board for further appellate consideration.  There has been compliance with the Board's remand.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of, or treatment for, a right shoulder disability. 

2.  The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by service. 

3.  The most probative evidence is against a finding that the Veteran has sinusitis or chronic sinus problems causally related to, or aggravated by service.

4.  The Veteran had normal hearing acuity prior to service, in service, and upon separation from service. 

5.  The clinical evidence of record does not support a finding that the Veteran has bilateral hearing loss disability for VA purposes

6.  The most probative evidence is against a finding that the Veteran has a hearing loss disability causally related to, or aggravated by, service.

7.  The most probative evidence is against a finding that the Veteran has migraines, to include as due to TBI, causally related to, or aggravated by service.

8.  The Veteran had preexisting bilateral pes planus upon examination for entrance into service. 

9.  The most probative evidence of record is against a finding that the Veteran's preexisting pes planus increased in severity during service.

10.  There is no competent credible evidence that the Veteran has a foot disability (other than pes planus/fallen arches) causally related to, or aggravated by, service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307.

3.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for migraines, to include as due to TBI, have not been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for bilateral foot disability, to include fallen arches, have not been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2009. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), the Veteran's statements in support of his claims, and VA examination reports.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  [The Veteran has only identified outstanding VA treatment records with respect to his knee claim; as a result, that claim alone is the subject of the Remand below.]

The Veteran has reported that private clinical records for treatment which he alleges began shortly after separation from service are not available.  He has also stated that he has not undergone treatment for his sinuses, migraines, feet, right shoulder, or hearing for which records would be available.  Additionally, the Board notes that an April 2009 VA clinical record reflects that the Veteran had not attended any medical appointments and was not actively enrolled in any clinics.  At the 2016 Board hearing, the record was held open for an additional 30 days for the Veteran to submit additional evidence.  No additional evidence has been received.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in 2009.  The Board finds that adequate examinations/opinions have been obtained where warranted and that further examinations are not required by the duty to assist.  In this regard, the Board notes, as discussed in further detail below, that the Veteran is less than credible as to reports of continuous symptomatology of the right shoulder and/or hearing loss since service; thus, any opinions predicated on such allegations would not be probative.  There is also no competent credible evidence which indicates that the Veteran has a right shoulder disability related to, or aggravated by service; thus, an examination and opinion is not warranted.  

With regard to the Veteran's claim for service connection for a hearing loss disability, the examination report reflects that the Veteran was counseled repeatedly regarding appropriate test procedures but failed to provide reliable responses.  With regard to the Veteran's claim for service connection for bilateral foot disability, the Veteran has been noted to have had a preexisting flat feet disability; thus, with respect to that disability, the relevant inquiry is whether there was an increase in severity of the flat feet during service.  

With regard to the Veteran's claim for service connection for sinusitis, there is no competent credible evidence that the Veteran had chronic sinusitis in service or upon separation.  Thus, any opinion which is based on that allegation would lack probative value.  Moreover, a remand to obtain any possible clinical records for treatment after 2009 would lack probative value as the evidence is against chronic sinusitis in service and the Veteran denied such upon separation.  A remand to obtain possible records for treatment more than 30 years after separation would service no useful purposes and would merely cause unnecessary delay in adjudication.  

With regard to the Veteran's claim for service connection for migraines, the Veteran has contended that he has been told that his headaches are due to his sinuses and/or stress.  The Veteran is not in receipt of service connection for either disability.  Thus, an opinion with regard to service connection on a secondary basis is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 


Service connection for hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right shoulder disability

The Veteran avers that he has a right shoulder disability due to an injury he alleges he incurred while performing a night parachuting jump in 1978.  The Veteran's DD 214 reflects that he was awarded the parachutist badge.

The Veteran testified at the 2016 Board hearing that when his parachute opened, it "snatched [his] whole right arm and everything up in there".  The Veteran further testified that his right shoulder has been a continuous problem since service, to include sharp pains and an inability to raise it due to pain.  He testified that less than a year after separation from service, he sought treatment, was told he had some bone spurs, and was given pain medication.  However, he also stated that those records are unavailable as the clinic "had a bad flood and all that stuff was damaged and they threw it away."  See Board hearing transcript, pages 3-9.  The claims file does not include clinical treatment records for the Veteran's right shoulder or a diagnosis of a right shoulder disability for more than two decades after separation.

The STRs are negative for any complaints of, or treatment for, the right shoulder.  The Veteran testified that he told his first sergeant about the incident but was told to "suck it up", or in other words, to deal with the pain without complaint.  The Veteran's STRs include a November 1978 report of medical examination for airborne purposes, and the Veteran avers that the injury occurred in 1978.  

The Veteran's STRs reflect that he sought treatment on several occasions for a variety of complaints to include the following: itchy face/shaving problem (June 1978), tinea pedis (June 1978), a cold (January 1979), feet complaints (January 1979, February 1979), a sore throat and headache with congestion (March 1979), blisters on the feet (July 1979), a left shoulder vaccine-caused infection (August 1979), athletes foot and possible cold weather effects on the hands and feet (February 1980), cold weather possibly affecting his hands and feet (February 1980), a virus (March 1980), a right ankle sprain (July 1980), a sore throat (July 1980), chest pain (August 1980), and viral pharyngitis (January 1981).  

There is no evidence contemporaneous to service which reflects that the Veteran was given limited duty, a physical profile for his right shoulder exempting him from physical fitness training or physical fitness testing, or that he failed a physical fitness test (to include the push-up portion), and the Veteran has not stated that he was ever given such.  

The Veteran's April 1982 report of medical history for separation purposes reflects that the Veteran specifically denied a painful or trick shoulder.  The Veteran testified that he did not report the injury on his 1982 history report for separation purposes because the form was not thoroughly explained to him; although, he testified that he was told to check off anything that pertained to him.  Notably, the Veteran reported on the form that he had, or had previously had, a head injury and a trick or locked knee.  

The Board has considered the Veteran's contention as to right shoulder pain since service.  However, an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran does not point to any postservice occasion, treatment, or evaluation when a right shoulder disability was diagnosed (or underlying pathology for his complaints was identified).  Thus, the preponderance of the evidence is against a finding that a current right shoulder disability has existed during the pendency of this appeal.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran is competent to state that he has had continuous pain and/or limitation of motion in service and since service, the Board finds that he is less than credible as to such.  The Board finds that his lack of STRs documenting an injury and/or complaints and his contemporaneous denial in 1982 of any such problems, are more probative than his statement made decades later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)

The competent credible evidence does not support a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, service.  Thus, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Sinusitis

The Veteran avers that he has a disability of the sinuses due to service.  He testified at the 2016 Board hearing that he first began having problems with his sinuses in basic training.  He contends that he did not seek treatment in basic training but was told by his drill sergeant to "suck it up".  The Veteran's described his sinus problem as included yellow and green "real bad" constant drainage. 

The Veteran further testified that when he arrived at his permanent station, the unit medic gave him sinus tablets and antibiotics for a sinus infection.  The Veteran has contended that he was treated continuously for his sinuses or on average two to three times a month.  

He testified that less than a year after separation from service, he sought treatment, and was treated for his sinuses at the clinic where he has reported records are unavailable.  See Board hearing transcript, pages 10-13.  The claims file does not include clinical treatment records for the Veteran's sinuses for more than 20 years after separation.

The Board has considered the possible symptoms of sinusitis in reviewing the Veteran's STRs.  A January 1979 STR reflects that the Veteran had complaints of a cold and headaches for one day.  He reported a runny nose and eyes.  The assessment was a "common cold."  

A March 1979 STR reflects that the Veteran had complaints of a sore throat, headache, and congestion for two days.  The assessment was a slight upper respiratory infection (URI).  

A May 1979 STR reflects that the Veteran complained of chest pains, fever with chills and coughing up blood.  Upon examination, the Veteran had clear lungs, clear eyes, clear nose, and clear ears.  He was diagnosed with a cold.

A January 1980 STR reflects that the Veteran had a complaint of the throat for three days and reports of spitting up blood and green mucus.  Upon examination, the throat was slightly red and the Veteran's ears were completely blocked with cerumen.  The Veteran's sinuses were noted to be "within normal limits".  The assessment was eustachian dysfunction. 

A March 1980 STR reflects that the Veteran sought treatment for hot and cold flashes with a headache for three days.  Upon examination, it was noted that the Veteran had cerumen build up and a red throat.  He was assessed with a virus.  He was negative for "lymph nodes" and negative for sinus tenderness.  

A July 1980 STR reflects that the Veteran sought treatment for complaints of the throat for one day.  He was noted to have swollen uvula and admitted to drinking straight gin the night before.  

A January 1981 STR reflects that the Veteran reported swollen tonsils, difficulty with talking, but no congestion.  He was diagnosed with viral pharyngitis.  

The Veteran's April 1982 report of medical history for separation purposes reflects that the Veteran specifically denied sinusitis.  

The Board has considered the Veteran's contention as to chronic sinus complaints since service, but finds that he is less than credible as to such as his statements are contradicted by the contemporaneous medical evidence and his current statements contradict his statement at separation from service.  While the Veteran recalls treatment for sinusitis in service, the STRs do not reflect treatment for sinusitis but instead assessments include a virus, a cold, and an upper respiratory infection.  Further, he denied sinusitis in 1982.  This evidence is more probative than the Veteran's statement made decades later (when his recollections may have been compromised by the passage of time) for compensation purposes.  Moreover, there is no evidence in the STRs of problems related to allergies to dust (he contended at the Board hearing that the barracks in basic training were dusty) or allergies to hay fever.  

The claims file includes a 2009 VA examination report.  The report reflects that the Veteran stated that he gets a sinus infection three to four times a year and that he takes Sudafed.  It also reflects that the Veteran reported that he had "terrible sinus even before getting into the [A]rmy" and that he was treated for it in the Army.  He also reported that when he was a child, his doctor told him that he had hay fever, and that when he got to Vietnam, the medics told him that he had a sinus problem.  In this regard, the Board notes that the Veteran testified that he first noticed sinus problems in basic training, which differs from his report that he had sinus difficulties prior to service.  In addition, the service records do not reflect that the Veteran was ever in Vietnam during active service.

The VA examination report reflects that the Veteran's sinuses were x-rayed in October 2009 and they were normal.  The examiner found no objective evidence of the Veteran's claimed sinus condition.  The Veteran does not point to any available postservice occasion, treatment, or evaluation when sinusitis was diagnosed.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to state that he has symptoms such as congestion and head pain; however, he has not been shown to be able to diagnosis sinusitis.  The diagnosis and etiology of such disabilities fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Bilateral hearing loss disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service, to include exposure to loud noise while attached to a field artillery unit, during which he contends that he had to help "load shells in the big guns they fired."  The Veteran's DD 214 reflects that his primary specialty in service was as a radio teletype operator with a signal battalion.  The Board concedes that the Veteran had service in Europe and that it is reasonable that he would have been on a field exercise during which loud noises and artillery sounds were present. 

The Veteran testified that he noticed that his right ear hearing was very faint and that he "couldn't even hear a person just standing next to him" in service.  (See Board hearing transcript, page 17.) 

The Veteran's 1977 report of examination for entrance purposes reflects that the Veteran's hearing acuity, upon air conduction pure tone audiometry test, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
10
10
10
5

The Veteran's 1978 report of examination for airborne purposes reflects that the Veteran's hearing acuity, upon air conduction pure tone audiometry test, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

The Veteran's April 1982 report of examination for separation (ETS)(expiration of term of service) purposes reflects that the Veteran's hearing acuity, upon air conduction pure tone audiometry test, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
15
LEFT
5
0
5
-
5

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran had normal hearing upon entrance, while in service, and upon separation.

The Veteran's STRs are negative for complaints of hearing loss.  The Board acknowledges that the January 1980 STR reflects that the Veteran's ears were completely blocked with cerumen and the March 1980 STR reflects cerumen build up; however, there is no indication of chronic hearing loss in service due to this or due to acoustic trauma.  The Veteran's April 1982 report of medical history for separation purposes reflects that the Veteran specifically denied hearing loss.  

There are no clinical records which reflect that the Veteran had a hearing loss disability to a compensable degree, or any hearing loss, within one year of service.  The earliest complaint of hearing loss is more than 20 years after separation from service when the Veteran filed a claim for service connection.  Moreover, there is no competent credible evidence of record that the Veteran has a hearing loss disability for VA purposes.  
 
October and November 2009 VA examination reports reflect that the Veteran reported left sided hearing loss for two to three years, not related to a remote head injury. 

The November 2009 VA examiner opined that the Veteran's speech recognition suggests normal hearing in the speech frequency range despite the Veteran's pure tone responses.  The examiner stated, in pertinent part, as follows:

Examination [results] are not considered an accurate representation of this Veteran's hearing ability even though he was counseled repeatedly regarding appropriate test procedures.  Otoscopy was clear bilaterally.  Tympanometry [read] normal (Type A graphs).  Middle ear function in both ears could not be obtained due to an inability to maintain an airtight seal.  Word recognition scores were excellent at 96% bilaterally utilizing the Maryland CNC word test.  Test results of all diagnostic speech reception thresholds indicated essentially normal hearing in the speech frequency range (500 Hz-2000Hz) bilaterally.  Pure tone responses obtained were not considered reliable therefore this examination is not valid for VA rating purposes.  Since the C file evidence showed normal hearing in both ears at the time of military separation it is my opinion that any high frequency hearing loss which might actually be present is not the result of acoustic trauma incurred during military service.  Noise induced hearing loss occurs at the time of the exposure not after the noise has ceased.  

The Board finds that the opinion, which is based on a review of the claims file, is probative.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  To this extent, the Board finds that the Veteran is competent to report noticeable difficulty with hearing.  However, the specific issue in this case, the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385, is based on objective findings and falls outside the realm of common knowledge of a lay person.  Audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   

In sum, the evidence of record does not support a finding that the Veteran has had a hearing loss disability during his claim.  A service connection claim requires, at a minimum, medical evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  The evidence, noted above, does not support a finding that the Veteran has a current hearing loss disability for VA purposes.

Assuming arguendo that the Veteran does have a current hearing loss disability, the Board still finds that service connection is not warranted.  The probative evidence, the records contemporaneous to service, are against a finding of hearing loss in service.  Not only did the Veteran deny hearing loss in 1982 when preparing for separation, but the 1982 audiologic evaluation reflected normal hearing.  As noted by the 2009 VA examiner, hearing loss, if due to acoustic trauma, would have manifested at that time.  Moreover, there is no competent credible evidence that the Veteran has a hearing loss disability due to cerumen build-up in service, he was not noted to have hearing loss at those times, and he has not alleged that he has hearing loss due to such events. 
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Migraines, to include as due to traumatic brain injury (TBI)

The Veteran testified that while on a field exercise, he was hit in the head with a metal rod which fell from approximately four feet above his head, rendering him unconscious and leaving him bleeding which required a dressing but not stiches.  He also testified that he was not hospitalized overnight, but spent approximately nine hours at the hospital until he returned to his unit.  He further testified that he did not go back to a medical provider for follow-up, but he had continuous problems since then, to include headaches, dizziness, and blurry eyesight, and that he sometimes gets two to three migraines a month. (See Board hearing transcript, pages 37 - 42.)  

The claims file includes an October 2009 VA examination report.  It reflects that the Veteran reported, with regard to his headaches, that he was in a truck accident in approximately 1981 when it turned over and he hit his head.  He also reported that in 1982, he was hit in the head with the pole section of an antenna and was taken to an Army hospital where he was kept "for two days, both times".

The Veteran's STRs are negative for complaints of chronic headaches due to a head injury.  A January 1979 STR reflects that the Veteran had complaints of cold and headaches for one day.  He reported a runny nose and eyes.  The assessment was a "common cold."  

A March 1979 STR reflects that the Veteran had complaints of a sore throat, headache, and congestion for two days.  The assessment was a slight upper respiratory infection (URI).  

A March 1980 STR reflects that the Veteran sought treatment for hot and cold flashes with a headache for three days.  Upon examination, it was noted that the Veteran had cerumen build up and a red throat.  He was assessed with a virus.  

The STRs also contain a reference to a traffic accident, but are negative for headaches or a head injury incurred in the traffic accident.  A June 1980 radiographic report reflects that the clinical history was "T.A", which the Board finds refers to "traffic accident".  (See Medical Abbreviations, 13th Edition, Neil Davis.) The report reflects that x-rays were taken of the lumbar spine, right knee, and pelvis.  The report does not reflect that any diagnostic testing of the head was performed.

The Veteran's April 1982 report of medical history for separation purposes reflects that the Veteran specifically denied dizziness, and frequent or severe headaches.  He reported that he had, or had previously had, a head injury.  With regard to the "head injury", the notation was "August 1981 head injury.  No problem presently."  

As noted above, the claims file includes an October 2009 VA examination report which reflects that the Veteran reported two head injuries (hit on head with antenna and truck accident).  The Veteran also reported that he was told by a clinician that his headaches are sinus-related or stress related.  He reported that on the second day after hospitalization, he was returned to his barracks and allowed to rest, saw the doctor once a week, and "started light duty without any trouble two weeks later."  The report reflects that the Veteran reported that he started having blurred vision two to three years earlier, or in approximately 2006 or 2007 and that it was not related to his remote head injury.

The Board notes that this differs substantially from the Veteran's testimony in which he specifically denied hospitalization and follow-up treatment.  As noted above, the Veteran testified as to only one incident and reported that he was not hospitalized overnight and did not seek follow up treatment in service; however, at the 2009 examination report, he reported both incidents and that he was kept in the hospital for two days, both times, and had follow up treatment.  The Board finds that the Veteran's reported history is less than credible given his differing accounts of injuries in service.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 
The 2009 VA examination report reflects the opinion of the examiner, in pertinent part, as follows:

Despite subjective headaches symptom pattern does not support TBI residuals.  Medical record documentation is silent for immediate post TBI symptoms and therefore the current complaints are not consistent with a TBI etiology. Subjective complaints of evolving symptoms past 18-24 months is not consistent with TBI.  . . .  This is not caused by
or a result of injury in service.  

The Board finds that the above VA opinion is probative and is against a finding that service connection is warranted for headaches related to service, to include due to reported TBI(s). 

The Veteran is competent to state that he has headaches, and the STRs do reflect some complaints of headaches.  However, the headaches in service were noted to be due to colds and/or upper respiratory infection.  There is no competent credible opinion that the Veteran has a current migraine/headache disability causally related to his colds and/or upper respiratory infection in service.  The STRs do not suggest that the Veteran had chronic headaches or headaches which were not associated with a cold, virus, or acute infection.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Moreover, he has reported that he has been told that he has migraines due to sinusitis and/or stress.  He is not in receipt of service connection for a sinus disability or an acquired psychiatric disability.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Bilateral foot disability, to include fallen arches.

The Veteran testified at the 2016 Board hearing that he was on a parachute jump when he hurt his feet.  He reported that he kept complaining until he was finally sent to a medic, who sent him to an orthopedic provider.  The Veteran contends that he was told that he had fallen arches and was put in sneakers.  In describing his feet complaints at the 2016 Board hearing for purposes of obtaining service connection, the Veteran did not discuss any skin complaints but noted pain, swelling, and problems with the arches.

The Veteran's 1977 report of medical examination for enlistment purposes reflects that the Veteran had a defect or diagnosis.  It was noted that he had "mild pes planus" which was not considered disabling.

As the Veteran's pes planus was noted prior to entrance, on evaluation for entrance, it is preexisting and he is not entitled to the presumption of soundness.  Under 38 C.F.R. § 3.306, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

The Veteran's STRs reflect several complaints with regard to the Veteran's feet.  A June 1978 STR reflects that the Veteran had scaling feet.  Upon examination, it was noted that his feet were "scaling and has plenty of itching."  It was noted that upon KOH (potassium hydroxide) testing, a fungus was seen.  The Veteran was diagnosed with tinea pedis.

The Veteran's November 1978 report of medical examination for airborne training purposes reflects normal feet. 

A January 1979 STR reflects that het Veteran complained of pain in both feet with no apparent etiology and no injury.  It was noted that the feet "are some what [sic] flat has [small] arch.  Present pain localized to ball of the feet."  The assessment was neuritis.  

A February 8, 1979 STR refect that the Veteran has "problems with feet aches".  The Veteran was apparently not present when called for his examination.  A February 15, 1979 STR reflects that the Veteran reported that his feet hurt.  The assessment was "fallen arches".  He was referred to Womack Army Medical Center for arch supports and was to return to duty wearing arch supports with a physical profile (restriction from certain activities) for two weeks.

A July 1979 STR reflects that the Veteran had blisters on his left toes and left athlete's foot with skin peeling between the toes.  The assessment was athlete's foot.

A February 1980 STR reflects that the Veteran reported swelling in the hands and feet and numbness during a field exercise.  It was noted that the Veteran showed no symptoms of cold weather damage.  It was further noted that he had a rash between the toes.  The assessment was athlete's feet.  

A July 1980 STR reflects that the Veteran had injured his right ankle while playing basketball.   

There are no STRs which reflect pain in the foot in the Veteran's last two years of service.  The Veteran's 1982 report of medical history for separation purposes reflects that he denied foot trouble.  The Veteran's 1982 report of medical examination for separation purposes reflects that the Veteran had normal feet.

There are no clinical records for more than 20 years after separation from service which reflect complaints of the feet or a diagnosis of pes planus. 

In sum, the Veteran entered service with pes planus, had some complaints of foot pain in service, and left service with no abnormality of the feet noted.  The evidence does not reflect that the Veteran's pain in service was an increase in the underlying disability, as opposed to a temporary increase in occurrence of the symptoms. See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  To the contrary, the Veteran's lack of clinical complaints in the last two years of service and without a physical profile during that time, and the finding of normal feet upon separation are against finding an increase in severity occurred in service.  The clinical evidence of record does not reflect a permanent aggravation of his preexisting pes planus due to service.  He had mild pes planus prior to service, and normal feet upon separation; thus, indicating that his preexisting disability did not increase in severity in service. Therefore, service connection is not warranted.

The Board has also considered the 2009 VA examination report.  The report reflects that the Veteran reported that he has cracking feet and problems with his arches.  He reported that sometimes it is hard to put on his shoes due to swollen feet and that he uses Tinactin foot powder as needed.  Upon examination, the Veteran had no pes planus or pes cavus.  There was also no evidence of abnormal weight bearing, functional limitations with standing or walking, Achilles misalignment, painful motion, weakness, or instability, or discomfort on manipulation.  Upon x-ray, his feet were noted to be normal bilaterally.  

In addition, upon examination, his skin was warm with a good color, he had dry skin on his feet, his nails were within normal limits, and he had no rashes. 

The 2009 examiner found no objective evidence of pathology on either foot. 

The Board has considered that the Veteran had skin problems on his feet in service (tinea pedis, and athlete's foot); however, he has not provided VA with clinical records of any such diagnosis during the pendency of the claim.  While the Veteran is competent to report dry, itching, and/or scaling skin, his skin was noted to be normal upon examination in 2009.  Moreover, he is not competent to state whether he has a fungal infection, and if so, what type.  Finally, the Board notes that the Veteran had no documented complaints of athlete's foot or tinea pedis in the last two years of service, and denied a skin disability upon separation.  There is no competent credible evidence of record which supports a finding of continuity since service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for migraines, to include as due to traumatic brain injury (TBI) is denied.

Entitlement to service connection for bilateral foot disability, to include fallen arches, is denied.


REMAND

The Veteran contends that he has a left knee disability due to a parachute jump in service.  He contends that he "came out awkward and hurt it."  He contends that when he hit the ground "my left knee, my leg went, it went back and it popped out from under me."  He contends that he was not treated for it but that he told his first sergeant, who told him to "suck it up."  (See Board hearing transcript, pages 30 and 31.)  

The Veteran's April 1982 report of medical history for separation purposes reflects that he reported that he had a "trick" or locked knee.  The physician's summary and elaboration of all pertinent data reflects that the Veteran reported that he has "sometimes pain in the [left] knee." 

An October 2009 VA examination report reflects that the Veteran reported "I never paid attention to the pins and needles sensation in my left knee for the past 8-9 years."  He reported the onset was after service, approximately 8-9 years before the examination, or in approximately 2000 or 2001.  The Veteran reported that he was a "paratrooper and [his] left knee hit a tree".  He stated that he reported it to the field medic but that he did not see any injury.  Upon examination, the Veteran had flexion limited from 0 to 100 degrees by pain.  He had a positive grind test.  Upon x-ray, he had mild degenerative changes.  The Board notes that this was approximately three decades after separation from service.  The examiner found that the Veteran's left knee disability was not caused by or a result of a one-time mention of left knee pain in service without documented pathology of the knee in service. 

The Veteran testified that he was never treated for his knee in service, but that he has received treatment at the VA OPC in Pensacola and that he gets monthly pain medication.  He reported that he has been told that his left knee is "completely gone", has fragments in it, is shattered, and needs to be replaced.  (See Board hearing transcript, pages 33 and 34.)

Based on the Veteran's contentions, the Board finds that VA should attempt to obtain, and associate with the claims file, all VA records, if any, for the Veteran's left knee.  Thereafter, a supplemental opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, and associate with the claims file, all VA records, if any, for the Veteran's left knee.  

2.  Thereafter, obtain a supplemental clinical opinion on the issue of whether it is as likely as not that the Veteran has a current left knee disability causally related to active service.  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's award of the parachutist badge in service; b.) the Veteran's 1982 separation examination and complaint of sometimes pain; and c.) the severity (mild) of degenerative changes more than 25 years after separation from service. 

The clinician should provide a complete rationale for any opinion provided. 

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


